EXAMINER’S AMENDMENT/REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
2.	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
3.	When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
4.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6, and 8-15, drawn to a negative pressure therapy device comprising of a canister configured to collect wound exudate from wound site, a pump fluidly coupled to the canister to draw a vacuum within the canister by pumping air out of the canister, pumping air out of the canister through a filter in a first direction, and a control unit that operates the pump to purging the filter by pumping air through the filter in a second direction.
Group II, claim(s) 16-19, 21, and 23-30, drawn to a method of operating a negative pressure wound therapy device of a canister to collection wound exudate from a wound site, a pump to draw a vacuum within the canister by pumping air out of the canister, pumping the air out of the canister through a filter in a first direction, and purging the filter by pumping air . 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the invention of these require the technical feature of a negative pressure wound therapy device comprising a canister to collection wound exudate from a wound site, a pump to draw a vacuum within the canister by pumping air out of the canister, pumping the air out of the canister through a filter in a first direction, and purging the filter by pumping air through the filter in a second direction, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Locke et al. (US 8394081 B2).
Lock et al. teaches a negative pressure wound therapy device (see Col. 1 lines 16-19) (see Figures 1 and 2) comprising a canister (104) to collect wound exudate from a wound site (see Col. 5 lines 52 - 54), a pump (100) to draw a vacuum within the canister by pumping air out of the canister (vacuum source (100) generates a negative pressure to the wound dressing (18) and canister (104), see Figure 2) , pumping the air out of the canister through a filter (144) in a first direction (air can be pumped through conduit (140) in a first direction, see Figure 2), and purging the filter by pumping air through the filter in a second direction (ambient air can be pumped through the filter and canister by pressure relief valve (136) through conduit (132) to provide the pressure to equalize at the wound site, see Figure 2) (see Col. 6 lines 23-41).
Christopher Cauble on 11/9/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, 6, and 8-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-19, 21, and 23-30 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
7.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
8.	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior 
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
10.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Examiner’s Amendment
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
12.	The application has been amended as follows: 
Claims 16-19, 21, and 23-30 are cancelled. 


Allowable Claims
14.	Claims 1-4, 6, and 8-15 are allowed.
Reasons for Allowance
15.	The following is an examiner’s statement of reasons for allowance:
Claim 1 would be allowable for reciting, inter alia, “air pumped out of the canister passes through the filter in a first direction and purging the filter by causing airflow through the filter in a second direction”.
Pratt et al. (WO 2017180467 A1) teaches a negative pressure wound therapy device (see Abstract) comprising: a canister (pouch (104)) configured to collect wound exudate from a wound site (see Paragraph [0031]); a pump (109) fluidly coupled to the canister (see Figure 8) and configured to draw a vacuum within the canister by pumping air out of the canister (see Paragraph [0053]); a filter (1056) positioned between the canister and the pump allowing atmospheric pressure to be communicated from the atmosphere through the filter (1056), and into the secondary lumen (140), see Paragraph [0069])(see Figure 10). However, Pratt fails to teach the air pumped out of the canister passes through the filter in a first direction and a control unit configured to operate the pump to purge the filter. The filter (1056) of Pratt only allows air into the canister (see Paragraph [0068]), there is no airflow out of the canister that passes through the filter, and the air flow in the second direction through the filter is not 
Peacock (US 7004915 B2) teaches an embolic filtering device used to de-bulk clots within the body to prevent thrombosis (see Abstract), the filtering device comprising of a filter assembly (360) that can be modified for antegrade and retrograde use. The filter device can be place proximal to an occlusion and using applied retrograde flow to wash emboli proximally into the filter (see Paragraph [198]). However, Peacock fails to teach purging of the filter as required by the applicant’s claimed invention. While Peacock does disclose a reverse/retrograde flow into the filter, the intended purpose of the invention appears to wash the emboli proximally into the filter and not purge the emboli/debris out of the filter. The operating principle of Peacock would not make it reasonable to combine with a NPWT system. There is no other prior art that reads on the combination of limitation, therefore claim 1 would be considered allowable. Claims 2-4, 6, and 8-15 would be allowable for depending on claim 1. 
16.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (12/9/21)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        9 December 2021